Citation Nr: 0735773	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right eye 
condition, claimed as homonymous hemianopsia. 

4.  Entitlement to service connection for tension headaches. 

5.  Entitlement to service connection for dizziness. 

6.  Entitlement to service connection for residuals of a head 
injury, to include headaches and dizziness. 

7.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB), claimed as a skin condition.

8.  Entitlement to service connection for allergic rhinitis 
and chronic sinusitis, claimed as asthma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1974.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Specifically, they arise from an April 2003 
rating decision that denied claims for service connection for 
bilateral hearing loss, tinnitus, a right eye condition 
(claimed as homonymous hemianopsia), tension headaches, 
dizziness, pseudofolliculitis barbae (PFB) (claimed as a skin 
condition), and allergic rhinitis and chronic sinusitis 
(claimed as asthma).  The appeal also comes from an April 
2005 rating decision that denied entitlement to service 
connection for residuals of a head injury, which have been 
identified as headaches and dizziness. 

The Board notes that the April 2003 RO decision addressed 
claims for entitlement to service connection for tension 
headaches and dizziness, while the April 2005 decision 
addressed a claim for service connection for residuals of a 
head injury, which the veteran has specifically identified as 
headaches and dizziness.  As the nature of these disabilities 
are intertwined, the Board has seen fit to address them 
together below.   

In March 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge held at the Waco, Texas 
RO. 

In statements (including in May 2005), the veteran and his 
representative have asserted that the veteran's 1995 fall was 
caused by instability resulting from his service-connected 
left knee disorder.  Review of the record reveals that the RO 
denied this claim in December 1999 and again in May 2000.  
While the veteran initiated an appeal to the May 2000 
determination as to this issue, he withdrew that appeal by 
way of an April 2002 statement.  The May 2000 RO 
determination is final and new and material evidence must be 
received for that claim to be reopened.  It is unclear as to 
whether or not the statements from the veteran and his 
representative are an attempt to assert a claim to reopen 
this previously denied matter.  This matter is referred to 
the RO for action deemed appropriate.

The issues of entitlement to service connection for skin 
condition and allergic rhinitis and chronic sinusitis are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


FINDINGS OF FACT

1.  The veteran does not have a current left ear hearing loss 
disability.

2.  Competent medical evidence shows that the veteran's right 
ear hearing loss is due to a post-service accident, and not 
to service. 

3.  Tinnitus is at least as likely as not related to in-
service noise exposure. 

4.  The veteran had eye problems noted periodically during 
service; however, the medical evidence of record supports a 
finding that his current eye problems are related to his 
post-service injury, and is against a finding that a current 
eye condition is related to any aspect of service. 

5.  Tension headaches were noted during service; however, the 
medical evidence of record supports a finding that the 
veteran's current headaches are related to his post-service 
accident, and is against a finding that any current headaches 
are related to any aspect of his period of service.   

6.  Dizziness related to tension headaches was noted during 
service; however, the medical evidence of record supports a 
finding that the veteran's current dizziness is related to 
his post-service accident, and is against a finding that any 
current dizziness is related to any aspect of the veteran's 
period of service.  

7.   The veteran's service medical records do not show that 
the veteran has any residuals of an in-service head injury.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for right or left ear 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).  

3.  Service connection for an eye condition, identified as 
homonymous hemianopsia, is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

4.  Service connection for tension headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  Service connection for dizziness is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided below has been accomplished.  

In November 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  This letter specifically 
identified the following disabilities:  tinnitus, skin 
condition, headaches, dizziness, asthma, hearing loss, and an 
eye condition.  A similar letter, specifically addressing the 
issue styled as residuals of a head injury was issued to the 
veteran in January 2005.  

The veteran was afforded time to respond before the RO issued 
the April 2003 and April 2005 rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2002 letter and the January 2005 letter satisfy 
the statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2002 and January 2005 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

The November 2002 letter specifically advised the veteran 
that he could submit any statements (from himself or others) 
or any medical opinions that could support his claim.  It 
also advised the veteran that he should tell VA about the 
existence of any additional pertinent evidence he would like 
VA to obtain and notified him that he should send VA any 
additional information as soon as possible.  By way of the 
January 2005 letter VA informed the veteran that he should 
inform VA if there was any other evidence or information that 
he thought would support his claim, and asked him to send in 
any additional evidence in his possession that pertains to 
his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters addressed by the Board, 
notification letters fully meeting the VCAA's notice 
requirements were provided to the veteran prior to the rating 
actions on appeal.  The Board finds that any arguable lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Board finds no notice errors that were prejudicial 
to the veteran.  

As indicated, the RO gave the veteran timely notice of what 
was required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2002 and 
January 2005 letters advised the veteran of the second and 
third Dingess elements (existence of a disability and 
connection between the veteran's service and that 
disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
these elements are moot here, as this decision either denies 
or grants the claims for service connection.  In the matters 
where service connection is denied, discussion as to 
disability ratings and effective dates has no purpose.  In 
the matter where service connection (tinnitus) is granted, 
the RO will address the disability rating and effective date 
on implementation of the Board's decision.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  The RO has obtained from the Social 
Security Administration all pertinent paperwork.  The veteran 
was afforded VA examinations in February 2003, August 2005, 
and October 2005.  An addendum to the August 2005 examination 
is dated November 2005. 

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2007. 
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for bilateral hearing loss, tinnitus, homonymous 
hemianopsia, headaches, dizziness, and residuals of a head 
injury.  


II.  Factual Background

At the outset, the Board points out that there are two 
specific accidents relevant to most of the claims on appeal.  
One occurred during service in 1971, the other after service 
in 1995. 

In 1971 the veteran suffered an in-service fall of about 
seven to ten feet from a ladder.  He reports that he hit both 
knees and that he subsequently hit his head on some cargo.  
While the veteran's service medical records from this time 
period document the fact that the veteran had treatment for 
knee injuries as a result of his 1971 in-service fall, the 
Board finds it pertinent that these records make no mention 
whatsoever of any problems involving the head.  The knee 
injuries were the only injuries reported in relation to his 
1971 in-service fall.  It is important to reiterate that 
service medical records from around 1971 contain no 
complaints or findings of an in-service head injury.  

Service medical records show that the veteran was not treated 
for headaches, dizziness and eye problems until 1973 and 
1974.  Records from 1973 until separation from service in 
1974 contain no indication of any in-service head injury or 
fall.  In fact, a January 1974 clinical record of a 
consultation with Neurology Service contains a notation by 
the examiner indicating that the veteran specifically denied 
recent treatment for head or neck injury.    

On the report of the veteran's March 1974 examination prior 
to separation, clinical evaluation of the veteran's head, 
ears, drums, eyes, opthalmoscopic, pupils, ocular motility, 
and neurologic were all normal.  Under "Notes and 
significant or interval history", the examiner noted a 1971 
fall from a ladder but only identified a left knee injury as 
residual of that fall.  The notes further indicated that in-
service references to frequent headaches, dizziness and eye 
trouble refer to episodes diagnosed as tension headaches 
treated with Darvon, resulting in no complications and no 
sequelea.  

In June 1974, the veteran filed his initial claim for service 
connection, identifying only knee problems.  On VA 
examination in August 1974, the veteran's head, ears, eyes, 
and neurological system were all evaluated as normal.  In 
June 1990, the veteran filed a claim for compensation for 
residuals of the 1971 fall.  He identified only injury to his 
legs as residuals of that fall.  On VA examination in 
December 1990, the examiner noted that findings on evaluation 
of the veteran's head were negative.  Examination of the ears 
revealed that external canals and tympanic membrances were 
normal, and that reactions to tuning forks for bone and air 
conduction were normal.  Hearing loss was not shown.  
Evaluation of the eyes revealed that anterior and posterior 
segments were normal.  Distant vision was shown to be 20/20 
in both eyes.  Findings on neurological examination read as 
follows:  Twelve cranial nerves are normal.  Co-ordination is 
normal.  Equilibrium is normal.    

On May 13, 1995 the veteran had a post-service accident, in 
which he fell from a second story height while painting and 
sustained a closed head injury when he landed and hit his 
head on the concrete.  Reports indicate that cardiopulmonary 
resuscitation was performed at the scene.  When the patient 
started breathing by himself he was showing blood at the 
mouth.  The veteran was taken by ambulance to the emergency 
room.  The diagnoses included: severe head trauma; facial and 
skull fracture; otorrhagia; chest wall contusion; and 
multiple rib fractures.  A CAT scan revealed an acute left 
frontotemporal subdural hematoma with evidence of brain 
edema, and contusion of the left frontal lobe.  Emergency 
burr hole craniectomy was performed to remove the acute 
subdural hematoma and place an intracranial pressure monitor.  
The diagnoses included basal skull fracture, left sided acute 
subdural hematoma, subarachnoid hemorrhage, increased 
intracranial pressure, coma, and contusion of the left 
frontal lobe.  After leaving the ICU, the veteran suffered a 
seizure and had to be re-intubated and returned to the ICU.  
Records show that the veteran subsequently was noted to have 
a left sixth cranial nerve palsy.  A CAT scan revealed 
significant basilar skull fractures with a clearly delineated 
temporal bone fracture that appeared to be passing through 
the labyrinthine region.  The impression on a May 24th 
consultation report included right temporal bone fracture, 
basilar skull fracture, and the statement: I have concern 
regarding the patient's hearing status on the right since the 
fracture appears to be going through the labyrinth.  The 
veteran was hospitalized for about a month.  

An October 1995 correspondence from Dr. RC of the Permian 
Neuroscience Center to the Texas Rehabilitation Commission 
indicated that the veteran had suffered an extensive 
occipital fracture with basal skull fracture on the right 
side extending through the petrous temporal bone and into the 
right middle ear.  In addition there was contrecoup injury to 
the left cerebral hemisphere associated with an acute 
subdural hematoma.  The veteran also had a cerebral swelling 
which caused a midline shift from the left to right.  It was 
noted that the veteran was rendered comatose by the injury 
and underwent emergency surgery with bur hole craniectomy.  
Following surgery, he did well and subsequently regained 
consciousness over several days.  Following regaining 
consciousness, the veteran was noted to have a left 6th 
cranial nerve palsy and an inability to hear on the right 
side.  The veteran had convulsions while in the hospital 
which were treated with Dilantin.  He reported complaints of 
the inability to see to the right, double vision, absence of 
hearing on the right side, and an inability to walk without a 
cane.  On neurological examination the veteran was alert and 
oriented to time, person, and place.  Examination of the 
cranial nerves revealed a right homonymous hemianopsia.  The 
veteran had weakness of the lateral rectus on the left side.  
He also had an absence of hearing on the right side.     

Records from 1995 to 1998 documented extensive treatment for 
eye problems, headaches, seizure disorder status post 
subdural hematoma, and hearing problems.
 
It was not until November 1999 that the veteran submitted a 
claim for service connection for residuals of a head injury, 
claimed as due to the 1995 fall caused by service-connected 
left knee disability.  The RO denied the claim in December 
1999 and May 2000, finding that there was no evidence the 
service-connected knee disability caused his fall.  The 
veteran initiated an appeal, but withdrew it in an August 
2002 statement.  Thereafter, also in August 2002, the veteran 
initiated his claim for service connection for the issues 
presently on appeal, claiming that each of them had their 
onset during service.  		  

An April 2000 private medical report again documented the 
residuals of the 1995 fall, noting the veteran had a basilar 
skull fracture, left subdural hematoma, contusion to the left 
frontal lobe, and grand mal seizures.  The Board notes that 
the veteran's Social Security Administration records in 
reference to this fall are part of the veteran's claims file. 


III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for certain "chronic diseases," such as organic 
diseases of the nervous system, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss

The veteran testified that he currently has bilateral hearing 
loss as a result of in-service noise exposure. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records, induction physical 
examination, and discharge physical examination revealed that 
the veteran did not have any hearing loss disability as 
defined by 38 C.F.R. § 3.385 during service or at separation.  
However, the Board notes that the absence of evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The veteran had a VA audiological evaluation in February 
2003.  The VA examiner found that the veteran had profound 
sensorineural hearing loss (SNHL) of the right ear.  The 
examiner indicated that it was his belief that the hearing 
loss was not connected to service, but rather, that it was 
related to the veteran's post-service 1995 head injury.  
Specifically, the VA examiner stated that the veteran's 
profound right ear hearing loss was "due to head injury in 
'95 - NOT due to noise exposure in service".  The VA 
examiner also opined that the veteran's current level of left 
ear hearing loss was essentially unchanged from the level of 
hearing loss shown on his induction examination.  The speech 
discrimination score in the left ear was 96 percent.

The veteran had another VA audiological evaluation in October 
2005.  The VA examiner stated that after review of the 
veteran's claims file, including his induction physical 
examination and separation physical examination, the results 
during service and at separation would be considered within 
normal limits for adjudication purposes under current VA 
standards.  

The VA audiological evaluation revealed that the veteran's 
auditory threshold for the right ear was 105+ decibels at 500 
hertz, 105+ decibels at 1000 hertz, 105+ decibels at 2000 
hertz, and 105+ decibels at 4000 hertz.  The left ear was 
reported as 25 decibels at 500 hertz, 20 decibels at 1000 
hertz, 20 decibels at 2000 hertz, 25 decibels at 3000 hertz, 
and 30 decibels at 4000 hertz.  

The VA audiologist also found that the veteran had profound 
SNHL for the right ear.  He also opined that this right ear 
hearing loss disability was related to the veteran's post-
service 1995 skull fracture and not to his military service.  
The VA audiologist stated that the veteran did not have a 
hearing loss disability on the left side that was related to 
in-service noise exposure or to the residuals of the post-
service 1995 head injury. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

With regard to left ear hearing loss, the Board finds that 
the veteran does not have a current hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Congress specifically 
limits entitlement to service connection to cases in which 
the veteran has a disability.  In the absence of proof of 
present disability (in the left ear) there can be no claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a 
threshold matter, per 38 C.F.R. § 3.385, since the veteran 
does not have a left ear hearing loss disability for which 
service connection can be granted, the claim for service 
connection for left ear hearing loss must be denied. 

With regard to the documented hearing loss disability on the 
right side, the Board finds that the right side hearing loss 
has been shown by competent medical evidence to be the result 
of his post-service 1995 injury, and that it is not related 
to in-service noise exposure.  Two medical opinions on file 
support such a finding.  The file contains no medical opinion 
or other medical evidence relating the right ear hearing loss 
disability to service.  

While the veteran may believe that his right ear hearing loss 
disability is related to service, he is not a medical 
professional competent to provide medical opinions regarding 
the diagnosis or etiology of any disorder.  The Board notes 
that a layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998).

Given these facts, the Board finds that service connection 
for hearing loss (in right or left ear) cannot be granted.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Tinnitus

The veteran testified that he currently has tinnitus as a 
result of in-service noise exposure.  The veteran stated that 
he was exposed to noise while on the flight line and that he 
wore ill fitting noise protection.  

A private audiologist submitted a statement in February 2005.  
He opined that the veteran was exposed to a good deal of 
aircraft engine noise, generators, and other equipment used 
with and around the aircraft.  He noted that the veteran 
reported experiencing tinnitus which was consistent with the 
kind of noise exposure the veteran had during service.  The 
private audiologist provided the medical opinion that "it is 
as likely as not that the etiology of his tinnitus is related 
to that noise exposure." 

The veteran had a VA audiological evaluation in October 2005.  
The veteran reported constant tinnitus.  He stated it was a 
mid-pitched roar that varied in volume but not pitch.  He 
stated that it had increased in severity over the years.  The 
veteran was unable to state if the tinnitus sounded 
differently before the 1995 head injury.  The VA audiologist 
opined that it was at least as likely as not that military 
noise exposure was a contributing factor in the veteran's 
tinnitus, although the 1995 head injury could not be ruled 
out as an additional factor. 

After careful review of the above VA opinion, the veteran's 
testimony, and the private audiologist's opinion, the Board 
finds that the medical evidence of record weighs in favor of 
the veteran's claim for service connection.  Resolving any 
doubt in favor of the veteran, service connection for 
tinnitus is warranted.  

Right eye condition, claimed as homonymous hemianopsia 

The veteran testified that he currently has an eye condition, 
right homonymous hemianopsia, related to military service. 

The veteran's service medical records revealed that the 
veteran had treatment for a loss of vision during service.  A 
November 1973 record noted a history of about four months of 
vision blackening only for a few seconds at a time every 
other day.  It was noted that the problem occurred nearly 
every day over the past two weeks.  Objective findings on eye 
examination were within normal limits.  The impression was 
perhaps vascular spasms.  The veteran was told to note his 
symptoms over two weeks and return for follow up.  A December 
1973 record indicated that the veteran's visual symptoms were 
unchanged.  His problems were described as abrupt darkness 
and inability to see at all for several seconds turning to 
abrupt clearing over several seconds.  The episodes 
reportedly occurred in both eyes at variable times and with 
variable activities.  On examination, vision was found to be 
20/20 in each eye and the examiner reported "no 
abnormalities noted".  The impression was "etiology 
uncertain for visual symptoms".  A December 1973 clinical 
record showed that the veteran was sent to internal medicine 
for detailed neurological examination.  The examiner noted 
the veteran's history of four months of abrupt visual loss in 
both eyes lasting only several seconds and terminating 
abruptly.  Physical examination, including heart, chest, and 
neurological were normal.  Eye examination was essentially 
normal, and there were no associated findings.  EKG was 
normal.  The impression was history of transient visual loss; 
undetermined etiology; no pathology found.   

On examination prior to separation, the veteran's eyes were 
found to be normal.  The examiner stated that the veteran's 
eyes were normal but that he had eye trouble during service 
related to tension headaches and was treated with Darvon with 
no complications and no sequelae.  While the veteran had eye 
problems during service, they were shown to be related to 
tension headaches and were not shown to be permanent.  In 
short, a chronic eye problem was not shown during service or 
at separation.  

Eye problems were not documented until many years after 
separation from service.  Significantly, the veteran did not 
report eye problems in his early claims for service 
connection nor were eye problems shown on VA examinations in 
August 1974 or December 1990.

As noted above in the factual background, records on file 
document the onset of eye problems, including right 
hemianopsia, immediately following the veteran's severe head 
injury caused by the 1995 fall.  The Board notes that in a 
May 2000 medical report, the veteran's private physician 
stated that the veteran lost the right side of his visual 
field as a result of his post-service accidental fall in 
1995.  

It was not until August 2002 that the veteran submitted a 
claim for service connection for eye problems directly 
related to eye complaints experienced during service.

On VA examination of the eyes in February 2003, the examiner 
noted the veteran's eye complaints during the 1970s and the 
eye problems he has had since 1995.  The examiner concluded 
that the veteran's current eye problems stem from his 1995 
head injury and are not related to his period of service.

The Board notes that there exists one medical opinion, which, 
when viewed alone, appears to support the veteran's claim 
that he has eye problems related to service.
In August 2005 the veteran underwent a VA medical 
examination.  The VA examiner stated that during service the 
veteran had double vision and lack of vision on the right 
side as a result of an in-service accident.  The VA examiner 
also stated that as a result of the post-service fall, the 
veteran had right hemianopsia.  The Board points out, 
however, that this examination was performed without review 
of the claims file, or the veteran's service medical records.  
It was based largely on the veteran's report of an in-service 
head injury which is not shown in the service medical 
records.  

VA sought an additional opinion that considered the service 
medical records and all records in the claims file.  
Subsequently, in a November 2005 addendum to the August 2005 
examination report, the VA examiner stated after review of 
the veteran's claims file:  "this examiner cannot relate 
neurological symptoms to the service-related injury of 1974 
but rather to the much more severe injury after service, 
including the evacuation of subdural hematoma."  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

After careful review of the veteran's service medical records 
and post-service medical records the Board finds that the 
veteran's current eye condition, homonymous hemianopsia, has 
not been related by competent medical evidence to his in-
service eye complaints, which were then related to tension 
headaches and were treated with medication and reported on 
his discharge examination as leaving no complications and no 
sequela.  Additionally, the weight of the competent medical 
evidence does not indicate that the veteran's current eye 
condition is related to the veteran's in-service fall (at 
which time no head injury was noted).  Rather, the competent 
medical evidence of record - found in the addendum (which was 
delivered after review of the claims file) as well as the 
extensive medical records following the 1995 fall, supports a 
finding that the veteran's current veteran's eye condition is 
related to his post-service head injury in 1995.  While the 
examiner in August 2005 may have related the eye problems to 
an in-service fall and head injury, that opinion was 
essentially overturned by the examiner who delivered the 
November 2005 opinion in the addendum, after reviewing the 
claims file.  

The Board points out that no head (or eye) injury was shown 
in relation to the 1971 in-service fall, that no eye problems 
were noted on examination prior to separation in 1974 or on 
post-service examinations in August 1974 and December 1990, 
that extensive medical records following the 1995 post-
service fall document the onset of the homonymous hemianopsia 
related to the severe head injury suffered in 1995, that a 
February 2003 examination related the eye problems to the 
1995 fall, and that the initial August 2005 opinion (rendered 
without review of the file) stands alone in attributing any 
eye problem to service.  The competent medical evidence of 
record, including that found on the November 2004 addendum, 
weighs heavily against the veteran's claim for service 
connection.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).

Given these facts, the Board finds that service connection 
for an eye condition cannot be granted.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Headaches, Dizziness and Residuals of an in-service head 
injury

The veteran testified that his current headaches and 
dizziness are related to the headaches and dizziness he had 
in service in 1973 and 1974.  He also contends that the 
current headaches and dizziness are the residuals of an in-
service head injury in 1971.

The Board notes that the veteran's service medical records 
show that he was treated during service in 1973 and 1974 for 
headaches and dizziness.  As related above in the factual 
background, the veteran's in-service symptoms were shown to 
be related to tension headaches.  On his examination prior to 
separation, clinical examination was normal for all pertinent 
findings.  It was noted that he had headaches and dizziness 
as result of tension headaches, and that the veteran was 
treated with Darvon without complications and sequelae.  In 
short, no chronic problems with headaches or dizziness were 
shown during service, at separation, or for many years 
thereafter.  Significantly, headaches and dizziness were not 
reported on the veteran's initial claims for compensation nor 
were they shown on post-service VA examinations in August 
1974 or December 1990.

The lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Extensive medical records of treatment following the 1995 
fall document a major head trauma with serious neurological 
sequelae and seizures.  See Factual Background, above.  

It was not until August 2002 that the veteran submitted his 
claim for service connection for headaches and dizziness as 
directly related to complaints of headaches and dizziness 
during service.  On review of the entire claims file, the 
Board finds that there is no medical evidence of record that 
relates the veteran's current complaints of headaches and 
dizziness with the in-service complaints that were found to 
be the result of tension headaches.  Absent any medical 
evidence in this regard, the veteran's current problems 
cannot be linked to these in-service symptoms, which were 
noted on separation examination to have resolved without 
sequelea.

Turning to the contention that the headaches and dizziness 
are residuals of an in-service fall, the Board finds that 
upon review of all the medical records on file, only one 
piece of evidence can appear (when viewed alone) to support 
any connection between service and current problems with 
headaches and dizziness.  That document (as with the claim 
related to the eye condition) is the opinion offered on the 
report of the August 2005 VA examination, which was performed 
without review of the claims file.  While the VA examiner 
stated at that time that the veteran had persistent chronic 
headaches and dizziness as a result of an in-service fall, 
the Board reiterates that no head injury was ever shown in 
any documents related to the veteran's in-service fall in 
1971.  The veteran's service medical records are silent with 
regard to any in-service head injury involving the 1971 fall.  
The veteran's service medical records and separation 
examination identified a knee injury as the result of the 
1971 fall, but made no mention whatsoever of a head injury 
related to that fall.  The examiner's August 2005 opinion was 
based solely on the veteran's report of an in-service head 
injury and not on any documentation of such.  The weight of 
that opinion is therefore greatly diminished.  

More importantly, in the November 2005 addendum drafted after 
review of the claims file, the VA examiner returned a strong 
opinion that was both counter to the one provided in August 
2005, and consistent with all the other medical evidence of 
record.  In the November 2005 addendum, the examiner stated 
that after he reviewed the claims file he could not find the 
veteran's neurological problems to be related to his in-
service fall.  Rather, he found them to be relate to the 
post-service fall in 1995.  

Accordingly, the Board finds that the veteran's headaches and 
dizziness are related to the veteran's post-service fall, not 
to any aspect of his military service, and specifically not 
to any in-service fall.  Bolstering this finding is the fact 
that there is no medical evidence of continuity of headaches 
and dizziness from the time of service to the time of the 
veteran's post-service accident in 1995.  The passage of many 
years between discharge from active service and serious head 
injury in 1995 and the subsequent medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board notes that the veteran may believe that there is 
some connection between in-service symptoms and his current 
problems.  As a layperson, he is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).

Given these facts, the Board finds that service connection 
for headaches and dizziness, including as residuals of an in-
service fall, cannot be granted.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for hearing loss is denied for both the 
right and left ear. 

Service connection for tinnitus is granted.  

Service connection for right homonymous hemianopsia is 
denied. 

Service connection for tension headaches is denied. 

Service connection for dizziness is denied. 

Service connection for residuals of a head injury is denied. 


REMAND

The Board finds that further development is need for the 
issues of entitlement to service connection for PFB, claimed 
as a skin condition, and allergic rhinitis and chronic 
sinusitis, claimed as asthma.

The veteran testified that he currently has a skin condition 
that is related to service.  The veteran and his wife 
testified that he breaks out in a rash on his face when he 
shaves too close.  The Board notes that the veteran's service 
medical records revealed that the veteran had PFB during 
service.  It is also noted that the veteran has not had a VA 
medical examination in order to determine whether any current 
skin condition is related his in-service PFB.  With treatment 
for PFB during service and current complaints of the 
condition, the Board finds that the RO should arrange for the 
veteran to have a VA medical examination to arrive at a 
medical opinion as to the likelihood that any current skin 
condition is related to service. 

The veteran also testified that he currently has allergic 
rhinitis and chronic sinusitis, claimed as asthma, due to 
military service.  The veteran's service medical records 
stated that the veteran was diagnosed in service with 
recurrent asthma.  During his March 2007 hearing the veteran 
and his wife testified as to his ongoing problems regarding 
sinusitis and asthma and indicated that he has been receiving 
treatment at the Big Springs Medical facility.  After any 
available records are obtained and added to the claims file, 
the veteran should be scheduled for a VA examination to 
determine the nature and likely etiology of any current 
disorder involving allergic rhinitis, chronic sinusitis, or 
asthma.   

Accordingly the RO should arrange for the veteran to undergo 
VA examinations by physicians in order to obtain definitive 
medical opinion as to the nature and etiology of the 
veteran's PFB, claimed as a skin condition, and the veteran's 
allergic rhinitis and chronic sinusitis, claimed as asthma, 
and whether the veteran's current conditions are related his 
in-service conditions.   

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The Board notes 
that the veteran testified that there are current VA 
treatment reports for his asthma condition. 

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any available outstanding pertinent 
treatment records pertaining to his 
claimed skin condition and his claimed 
sinusitis, rhinitis, or asthma condition.  
The veteran also should be informed that 
he may submit evidence to support his 
claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

2.  With the veteran's assistance, the RO 
should take available efforts to obtain 
for the record any available outstanding 
records of pertinent treatment.  
Specifically noted in this regard are any 
VA treatment reports from the facility at 
Big Springs relating to treatment for 
allergic rhinitis and chronic sinusitis, 
claimed as asthma. 

3.  After any available records are added 
to the claims file, the veteran should be 
scheduled for the appropriate VA 
examination to ascertain the nature and 
likely etiology of any skin condition, 
including PFB.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

For any current skin condition found, 
the VA examiner should provide a 
diagnosis and a medical opinion as 
whether it is at least as likely as not 
that any such disorder is related to 
any aspect of the veteran's period of 
service, including the PFB diagnosed 
during service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiner cannot reach an 
opinion without resorting to speculation, 
the examiner should so state and explain 
the basis for such determination.

4.  After any available records are added 
to the claims file, the veteran should be 
scheduled for the appropriate VA 
examination to ascertain the nature and 
likely etiology of any disorder involving 
the sinuses, nasal passages or airways 
(claimed as sinusitis, rhinitis, or 
asthma).  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

For any current condition found 
involving the veteran's sinuses, his 
nasal passages, or his airways, the VA 
examiner should provide a diagnosis and 
a medical opinion as whether it is at 
least as likely as not that any such 
disorder is related to any aspect of 
the veteran's period of service, 
including the recurrent asthma 
diagnosed during service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiners cannot reach 
an opinion without resorting to 
speculation, the examiner should so state 
and explain the basis for such 
determination.

5.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  


	(CONTINUED ON NEXT PAGE)




Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112  (West Supp. 2006).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


